Title: From George Washington to James Mercer, 1 November 1792
From: Washington, George
To: Mercer, James



Dear Sir,
Philadelphia Novr 1st 1792.

I pray you to accept my thanks for your obliging attention to my request respecting the conveyance of Lots which I purchased at the sale of Colo. Mercers Estate; and for sending the Deeds from Mr Muse to me. I see no occasion of a Copy of the reconveyance of the above lots from you to me, as I am persuaded they were drawn with correctness; and because it appears by the Clerks certificate on the back of the Deed to you, that it was duly recorded.
Permit me before I close this letter, to express my regret that want of health, or any other cause should have prevented you from making me the visit you proposed whilst I was at Mount Vernon; and to assure you that it will ever give me sincere pleasure to see you at that place. And I will also unite my regret to yours for the death of our old friend, & acquaintance Colo. Mason. With Affectionate regard I am always—Yours

Go: Washington

